PERSPECTIVEL SERIES (05/10) FIXED AND VARIABLE ANNUITY APPLICATION (VA210) Home Office:Lansing, Michigan www.jackson.com First Class Mail:P.O. Box 30314 Customer Care: 800-873-5654 Lansing, MI 48909-7814 Bank or Financial Institution Customer Care: 800-777-7779 Fax: 800-943-6761 Overnight Mail: 1 Corporate Way Hours: 8:00 a.m. to 8:00 p.m. ET Lansing, MI 48951 Email: contactus@jackson.com Broker/Dealer or External Account No. (if applicable) PLEASE PRINT Primary Owner Social Security Number or Tax I.D. Number Sex Male Female U.S. Citizen Yes No First Name Middle Name Last Name If Owner is a Non-Natural Owner/Entity Name (if applicable) Trust, Trustee Certification form X5335 or trust Date of Birth (mm/dd/yyyy) Telephone Number(including area code) Email Address documents are required / / ( ) with application. Physical Address Line 1 (No P.O. Boxes) Line 2 It is required for Good Order that City State ZIP Code you provide a physical address. Mailing Address Line 1 Line 2 Only include mailing address if City State ZIP Code different from physical address. Joint Owner First Name Middle Name Last Name Proceeds will be distributed in accordance Social Security Number Date of Birth (mm/dd/yyyy) Sex U.S. Citizen with the MaleFemale Yes No Contract on / / the first death of either Email Address Relationship to Owner Telephone Number (including area code) Owner. Spouse ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code VDA 210 09/09 Page 1 of 8 V4673 05/10 LONG-TERM SMART Primary Annuitant Same as Owner SexMale Female U.S. Citizen Yes No Complete this First Name Middle Name Last Name section if different from Owner. Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Spouse / / ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code Joint/Contingent Annuitant Joint AnnuitantOR Contingent Annuitant SexMale Female U.S. Citizen Yes No Complete this Same as Joint Owner section if First Name Middle Name Last Name different from Joint Owner. Contingent Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Annuitant must be Spouse / / ( ) Other Annuitant's spouse. Physical Address Line 1 (No P.O. Boxes) Line 2 Available only on a Qualified plan custodial account when City State ZIP Code electing a Joint GMWB. Beneficiary(ies) It is required for Primary % Percentage of Death Benefit Good Order that the Death Individual Name (First, Middle, Last) or Non-Natural Entity Name Benefit Percentage be whole numbers and must total Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner 100% for each Spouse / / beneficiary Other type. Primary Contingent % Percentage of Death Benefit Individual Name (First, Middle, Last) or Non-Natural Entity Name Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner For additional beneficiaries, / / please attach a separate sheet, signed and Primary Contingent % Percentage of Death Benefit dated by the Owner, which Individual Name (First, Middle, Last) or Non-Natural Entity Name includes names, percentages, and other Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner required information. / / VDA 210 09/09 Page 2 of 8 V4673 05/10 LONG-TERM SMART Make all Premium Payment checks Select method of payment payable to Jackson Check $ Wire $ National Life Insurance External Transfer $ Internal Transfer $ Company. Annuity Type Jacksonwill IRA: Qualified Plan: SEP/IRA (408(k)): issue Annuity IRA - Traditional* 401(k) Qualified Savings Plan SARSEP Type per the Stretch IRA Cash Balance-Defined Benefit SEP bold Roth IRA: Cash Balance-Defined Contribution ORP: headings. Roth Conversion HR-10 (Keogh) Plan ORP Roth IRA* Money Purchase Texas ORP *Tax Contribution Years and Amounts: Profit Sharing Plan Charitable Remainder Trust: Year:$ Roth 401(k) Charitable Remainder Year:$ Target Benefit Plan Annuity Trust Charitable Remainder Non-Qualified Plan: TSA Plan: Unitrust Deferred Compensation 403(b) TSA Non-Tax Qualified Statement Regarding Existing Policies or Annuity Contracts I (We) certify that: (please select one) I (We) do not have any existing life insurance policies or annuity contracts. It is required for Good Order I (We) do have existing life insurance policies or annuity contracts. that this entire Notice to Producer/Representative: If the Applicant does have existing life insurance policies or annuity contracts you section be must present and read to the Applicant the Replacement of Life Insurance or Annuities form (X0512 - state variations completed. may apply) and return the notice, signed by both the Producer/Representative and Applicant, with the Application. COMPLETE X0512 YesNo If yes, complete the following Company Are you replacing an existing life insurance policy or annuity contract? " REPLACEMENT information. OF LIFE Company name Contract number Anticipated amount INSURANCE
